                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 JAHLIL WHITEFIELD and HASSAN                                       DATE FILED:
 SALLEY RAY,

                             Plaintiffs,
                                                                      21-CV-1742 (RA)
                        v.                                                 ORDER
 CITY OF NEW YORK, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On May 25, 2021, the City of New York filed a notice of appearance. Dkt. 6. No later than

June 2, 2021, the City shall file a letter informing the court whether it has received the required

documents under Civil Rule 83.10, formerly known as the Section 1983 Plan. Once the City files its

answer to the Complaint, this matter will be referred to mediation, consistent with the Plan.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
